DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/06/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6 and 9-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Newkirk (US 2004/0170745) in view of Ming et al (US 20030108648), Hammond et al (US 2,982,654) and either Theiler (US 4395428 A) or Sato et al (US 3810998 A).
Watine (Glucono-Delta-Lactone Functional Attributes And Applications) is applied as an evidentiary reference, as discussed below.
In regard to claim 1, Newkirk discloses a process for manufacturing a cooked meat product by combining an uncooked meat product with an organic acid and a latent acid, following by cooking the meat product (([0018], [0019], [0033], [0034], [0039]). In regard to the organic acid and a latent acid, Newkirk discloses “glucono-delta-lactone, lactic, malic, citric, acetic, isoascorbic, adipic, tartaric, sorbic acid and mixtures thereof” ([0034]). 

 [0005] (1) Admixing ground meat (pork, beef and/or poultry) with spices, curing agents and acid-producing bacteria, e.g., lactic acid-producing bacteria. Additional sources of acid such as encapsulated citric acid can also be used. The exact types and amounts of meat, spices, curing agents and sources of acid employed depend upon the type of sausage product desired. Dry sausages may or may not be characterized by a bacterial fermentation. 
[0018] To accomplish these and other related objects of the invention, in one aspect, the invention provides a process for rapidly producing at least one dry and semi-dry sausage product comprising the steps of first admixing an amount of ground meat with an amount of an edible acidulant to form a sausage admixture, then extruding the sausage admixture into at least one shaped sausage product; and finally drying the shaped sausage product to achieve a desired water to protein ratio, such that during the extrusion step the sausage admixture is simultaneously formed and cooked into the desired end sausage product. 
[0020] The ground meat that is preferably used is selected from pork, beef and poultry (chicken, turkey, etc.), or mixtures thereof. Other combinations are of course possible, including alligator, bison, bear, elk, deer, ostrich, game birds and other fowl, etc. The grade of meat that is used in this process may optionally be less than that of traditional semi-dry or dry sausage products without sacrificing flavor. 
 [0021] The edible acidulant that may be used in the process may be selected from glucano-.delta.-lactone, lactic, malic, citric, acetic, isoascorbic, adipic, tartaric, sorbic acid and mixtures thereof. The preferred amount of ground meat to the amount of acidulant ratio is between about 99:1 to about 95:5 by weight. 
[0034] As used herein and in the appended claims, the term "acidulant" denotes any food grade acid as well as compounds, which react with water to generate food grade acids such as glucono-.delta.-lactone. A food grade acid is an acid, which is suitable for human consumption, United States purity grade and approved by the USDA. Examples of food grade acids that can be used include citric acid, lactic acid, acetic acid, sorbic acid, tartaric acid, isoascorbic acid, adipic acid and mixtures thereof. The acidulant used ground meat to the amount of acidulant ratio ranges between about 99:1 to about 95:5 by weight. 
[0037] One or more spices, seasonings and one or more curing agents may also be optionally employed in the sausage admixture. These ingredients are preferably admixed with the ground meat at the general time the acidulant is admixed with the meat. The particular spice(s) and/or curing agent(s) employed depend on the end product desired. Examples of spices that can be used include white pepper, anise, fennel, red pepper, oregano, black pepper and mixtures thereof. Examples of curing agents that can be used include sodium nitrite, sodium erythorbate, potassium nitrite, potassium nitrate, sodium nitrate and mixtures thereof. If spices are used, they are generally employed in a total amount of from about 1% to about 6% by weight based on the weight of the meat. The amount of the curing agents used varies depending on the particular agent(s). For example, sodium nitrite and potassium nitrite are each used in an amount of 0.25 ounces per 100 pounds of meat. Sodium nitrate and potassium nitrate are each used in an amount of 2.75 ounces per 100 pounds of meat. The curing agents function to retain substantially the original meat color and kill trichinae. 
[0039] It will be appreciated that the acidulant, spice(s), curing agent(s), protein source and any other ingredients employed can be admixed with the meat by any method that uniformly distributes the ingredients throughout the meat. In the present invention, a conventional meat blender can be employed. Generally, about 2 to about 5 minutes mixing time is sufficient. The meat is typically provided in a chopped, ground, diced, minced or otherwise finely divided condition, however, for the purposes of this invention, the meat is provided in a most preferably ground condition, prior to admixing the acidulant and other ingredients therewith. A suitable sausage as provided in the exemplary embodiment is obtained through the admixture which includes the ground meat, then blending the ground meat with the acidulant and other ingredients to form the sausage admixture and then grinding the entire sausage admixture prior to the forming step. 

[0052] In a preferred embodiment, the inventive process as illustrated in FIG. 1 is employed on a continuous basis to mass-produce dry or semi-dry sausage products. First meat is added to at step 10. The meat is then ground at step 20. Next, additional ingredients including an acidulent, spices, etc. are added to the ground meat at step 30. The mixture is again ground and mixed at step 40. Next, the mixture is extruded at step 50 into casings as described above. The extruded material is cut at step 60 and cuttings are fed back or "recycled" via a pipe, conveyor, vacuum tube or the like illustrated as line 55 to the grinding step 20. After the extrudate is cut, it is then heated at step 70, dried at step 80 to produce a finished product. It should be understood that the heating and drying step preferably occur simultaneously but are illustrated in FIG. 1 as separate steps for convenience. The product may be prepared for packaging, freezing or distribution at step 90. 
[0056] First, the meat, approximately 5 kg, was ground (step 20) and then admixed with the other ingredients including an acidulant, spices, seasonings, a curing agent and a protein source to form a sausage admixture (steps 30 and 40 in FIG. 1). The meat consisted of a mix of beef and pork in a range of approximately 30% beef and 70% pork. The beef and pork were ground together in a conventional meat grinder prior to being admixed with the other ingredients. The total fat content in the meat was about 35% by weight based on the weight of the meat (meat referring to the meat mix). 
[0059] The ground meat mix was admixed with the acidulant, spices, seasonings, curing agent in a conventional meat blender for approximately 4 minutes. 
[0065] First, the meat, approximately 5 kg, was ground and then admixed with an acidulant, spices, seasonings, a curing agent and a protein source to form a sausage admixture. The meat consisted of a mix beef and pork in an amount of about 30% beef and about 70% pork. The beef and pork were ground together in a conventional meat grinder prior to being admixed with the other ingredients. The total fat content in the meat was about 33% by weight based on the weight of the meat (meat referring to the meat mix). 

In regard to the recitation of the latent acid being a compound which does not show acidic properties when it is added to the uncooked meat product, but which is converted to a carboxylic acid with at least 3 carbon atoms under the conditions prevailing during the cooking of the meat product”, it is noted that Newkirk discloses glucono-delta-lactone. As evidenced by Watine (Glucono-Delta-Lactone Functional Attributes And Applications), glucono-delta-lactone (GDL), when rehydrated, “slowly and progressively transform[s] into gluconic acid until the equilibrium of around 80% gluconic acid and 20% GDL” (page 39). As further evidenced by Watine, GDL serves as an acidulant, preservative and an anti-microbial agent due to its lowering pH property (page 40). Therefore, GDL meets the limitation of a latent acid as recited. 
Newkirk discloses use of organic acids. Newkirk is silent as to the use of organic acid salt(s). Ming et al discloses antibacterial composition that “may be used in connection with any food product which is susceptible to bacterial growth or degradation" including meats, poultry, and seafood ([0055]). Ming et al further discloses that such antibacterial composition may include “individual acids or salts, or mixtures thereof” ([0052). Therefore, Ming et al discloses that either acids or their salts could be used in the antimicrobial composition used for meat preservation. More specifically, Ming et al discloses use of “acetic acid, sodium acetate, sodium diacetate, potassium acetate, lactic acid, sodium lactate, potassium lactate, propionic acid, propionates, including, but not limited to, sodium propionate and potassium propionate, citric acid or its salts such as sodium citrate or potassium citrate, or mixtures thereof’ ([0052]). Therefore, since Ming et al discloses that either acids or their salts could be used in the compositions used in meat applications, one of ordinary skill in the art would have been motivated to modify Newkirk, and to substitute organic acids with their salts respectively as suggested by Ming et al. One of ordinary skill in the art would have been motivated to do so, since both references disclose use of organic acids for meat treatment, and both references disclose acetic and lactic acids as organic acids. 
Claim 1 and 9 have been amended to include the limitation of:
the organic acid salt being selected from lactate salts of alkali metals, lactate salts of alkaline earth metals, acetate salts of alkali metals, acetate salts of alkaline earth metals, and combination thereof...
In regard to claims 1 and 9, Ming et al discloses sodium acetate, sodium diacetate, potassium acetate, sodium lactate, potassium lactate, etc. ([0052]). Hence, Ming meets the limitations of “the organic acid salt being selected from lactate salts of alkali metals, lactate salts of alkaline earth metals, acetate salts of alkali metals, acetate salts of alkaline earth metals, and combination thereof”.
Claims 1 and 9 recite the limitation of “lactic acid oligomer” instead. Claim 1 has been further amended to include the limitation of the lactic acid oligomer comprising 2-5 lactic acid monomers bonded together via an ester bond. 
Hammond discloses the method for reducing the pH of the milk in slow and controlled manner (Col. 1 lines 67-68). Hammond further discloses similar properties of lactides and glucono-delta-lactones as acidogens (Col. 2 lines 39-47). More specifically, Hammond et al discloses that cyclic esters such as lactone and lactides are capable of slowly hydrolyzing to form carboxylic acids (Col. 2 lines 35-39). Hammond et al discloses lactide of the lactic acid and delta-glucono-lactone were both suitable for this purpose (Col. 2 lines 41-45). Therefore, since Hammond et al discloses that both lactides and glucono-delta-lactones are acidogens that are capable of slowly hydrolyzing to form carboxylic acids and application of this property in food industry, one of ordinary skill in the art would have been motivated to modify Newkirk and to employ either glucono-delta-lactone or lactide for the same purpose and function as disclosed by Hammond et al. Both compounds have the same properties and were known to 
Claims 1 and 9 include the recitation of the amounts of lactic acid oligomer, lactate and acetate salts.
 In regard to the amount of latent acid combined with lactic and acetic acid, Newkirk discloses:
[0021] The edible acidulant that may be used in the process may be selected from glucano-delta-lactone, lactic, malic, citric, acetic, isoascorbic, adipic, tartaric, sorbic acid and mixtures thereof. The preferred amount of ground meat to the amount of acidulant ratio is between about 99:1 to about 95:5 by weight.

[0035] The acidulant must be used in an amount and have a strength sufficient to lower the pH of the sausage admixture to a value no greater than about 5.3 in the resulting meat product. Preferably, the acidulant is used in an amount and has a strength sufficient to lower the pH of the sausage admixture to a value between about 5.0 and about 4.1. The exact pH will vary depending in part on the type of sausage product, flavor desired, and the like. For example, for pepperoni, the acidulant is preferably employed in an amount and has a strength sufficient to lower the pH of the sausage admixture to a value of about 4.3. Such a low pH enhances the flavor of pepperoni.
[0036] The exact amount of the acidulant required depends in part on the initial pH of the meat, the desired pH of the meat, the buffering capacity of the meat, the type and amount of additives admixed with the meat and the strength of the specific acidulant used. Generally, the amount of acidulant that must be employed is in the range of from about 1% by weight to about 5% by weight based on the weight of the meat.

Therefore, one of ordinary skill in the art would have been motivated to vary the amount of latent acid in combination with lactic and acetic acid depending on the initial pH of the meat, the desired pH of the meat, the buffering capacity of the meat, the type and amount of additives admixed with the meat and the strength of the specific acidulant used.
Further in regard to the concentration recitations, it is noted that:
In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).

Further in regard to the concentration recitations, it is noted that:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Alter, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05, II A).

In regard to claim 9 that recites “[a] method for increasing the resistance of a meat product against the growth of Listeria monocytogenes”, it is noted that claims 1 and 9 recite essentially the same method steps. Therefore, claim 9 is rejected for the same reasons as claim 1. Further in this regard, it is noted that, as evidenced by Watine, GDL serves as an acidulant, preservative and an anti-microbial agent due to its lowering pH property (page 40).  As evidenced by Hammond et al both lactides and glucono-delta-lactones are acidogens that are capable of slowly hydrolyzing to form carboxylic acids and application of this property in food industry. Therefore, the increased resistance of a meat product against the growth of Listeria monocytogenes, is seen to have been an inherent result of the use of lactide in the combination with organic acids or their salts as discussed above. 

Newkirk is silent as to the addition of latent acids in the liquid form. Newkirk does not require the addition of latent acids in the dry/solid form either. Either Sato et al (US 3810998 A) or Theiler (US 4395428 A) could be relied upon as a teaching of mixing additional ingredients with fresh ground meat in either dry form or in aqueous solution.
Sato et al discloses “[a] method for inhibiting the development of warmed-over flavor in uncured meat where the meat is cooked, cooled and stored at above freezing temperature in the presence of the compound known as reductic acid, after which the stored meat may be consumed cold or reheated without the development of objectionable warmed-over flavor” (Title). In regard to the mixing of the reductic acid with fresh ground beef, Sato et al discloses:
In carrying out method we simply mix the reductic acid in dry form or in aqueous solution with fresh ground beef, for example, and cook the ground beef containing the reductic acid in patties or otherwise. The cooked meat may then be cooled and stored in a refrigerator and then taken out and consumed cold or reheated to a temperature such as above 90.degree. F. or 100.degree. to 150.degree. F. (37.8.degree. to 65.6.degree. C.) and consumed while warm. Benefit through avoidance of development of warmed-over flavor is obtained when the storage period is over about 20 minutes or half an hour with greater benefit being obtained when the storage is several hours. Further, the meat to which the reductic acid has been added may be repeatedly stored and reheated while still avoiding the warmed-over flavor.  

Hence, Sato et al discloses that reductic acid is mixed with fresh ground beef in either dry form or in aqueous solution. Hence, one of ordinary skill in the art would have been motivated to mix additional ingredients including lactic acid oligomer with fresh ground meat either in dry form or in aqueous solution.


In regard to the mixing of the curing composition with ground meat, Theiler discloses:
The curing composition to be mixed with the ground meat contains sodium nitrite, or other source of nitrite ions, as well as other conventional cure ingredients such as buffering agents to stabilize the nitrite, agents to facilitate curing such as sodium chloride and sodium erythorbate or ascorbic acid, and flavoring agents such as brown sugar or synthetic flavors. The curing composition may be mixed with the ground meat in dry form, or it may be dissolved or dispersed in water to provide a curing pickle to be mixed with the meat.
Hence, Theiler discloses that the curing composition may be mixed with the ground meat in dry form, or it may be dissolved or dispersed in water to provide a curing pickle to be mixed with the meat.
 Hence, one of ordinary skill in the art would have been motivated to mix additional ingredients including lactic acid oligomer with fresh ground meat either in dry form dissolved or dispersed in water.
In regard to claim 2, Newkirk discloses that use of curing agents is optional, and therefore suggests that the meat product could be either cured or uncured ([0037]).
In regard to claims 3, 4 and 10, Newkirk discloses lactic acid and acetic acid ([0034], claim 16). In regard to claims 3, 4 and 10, Ming et al discloses sodium acetate, sodium diacetate, potassium acetate, sodium lactate, potassium lactate, etc. ([0052]).
In regard to claims 6 and 11, Hammond et al discloses lactide of the lactic acid (Col. 2 lines 41-45).
Response to Arguments
Applicant's arguments filed 05/06/2021 have been fully considered but they are not persuasive. 
On page 5 of the Reply to the Non-Final Office action mailed 12/15/2020, filed 05/06/2021, Applicant restates the recitations of independent claim 1. On page 6 of the Reply, Applicant restates the recitations of independent claim 9.
In response to applicant's arguments directed to the Declaration under 37 C.F.R. § 1.132 by Janneke Wijman, it is noted that Applicants argued the following:

The difference in results is significant. In tests 5 and 6, the cooking yield loss was substantial - 5 and 3 %, respectively. Conversely, tests 1 and 2 showed only a 1 % cooking yield loss.
Applicant further provided tests 3 and 4 to further confirm the unexpected results associated with Applicant's combination in claim 1 and claim 9. While Newkirk was silent with respect to a lactic acid oligomer, Hammond was cited as using such a compound. While Applicant has raised remarks with respect to the non-obviousness of this combination on the record, again to expedite prosecution, Applicant has performed a test of effectively Newkirk + Hammond, using Newkirk's lactic acid and acetic acid, with Hammond's alleged lactide oligomer (so as to use the same lactide oligomer as in Applicant's claims 1 and 9). Thus, tests 3 and 4 compare exactly Applicant's claimed components, but use lactic acid and acetic acid as shown by Newkirk.
The differences remain significant. In tests 3 and 4, the cooking yield loss was substantial - 4 and 3 %, respectively. Conversely, tests 1 and 2 showed only a 1 % cooking yield loss.
Applicant submits that the above testing, fully commensurate in scope with the instant claims and fully testing the closest prior art, Newkirk, and even affording the benefit of a Newkirk-Hammond combination, shows significant unexpected and advantageous results that are generated from using Applicant's claimed combination …

Declarant presented the following experiments:
The following ingredients were used in the preparation of the meat products:
i)    Lactide: (cyclic diester of 2-hydroxypropionic acid): Puralact L, 100% lactide, available from Corbion Purac B.V.
ii)    Ground turkey breast meat locally provided

iv)    Acetic acid: Natural vinegar, 23% acetic acid, available from De Burg, NL
v)    Lactate: Purasal S, 60% sodium lactate, available from Corbion Purac B.V.
vi)    Acetate: Anhydrous sodium acetate, 100% pure, available from CABB GmbH, Germany

7. The following is a summary of the tested ingredients for the six tests. Tests 1 and 2 are commensurate with the claimed invention of Application No. 12/213,157. Tests 5 and 6 are based upon the disclosure of Newkirk. Tests 3 and 4 replace Newkirk's glucono-8-lactone with a lactide oligomer, so as to show the differences present in using an organic acid salt (lactate of acetate) as compared to Newkirk's lactic acid or an acetic acid.
Table 1: Tested Ingredients

The wt.% given in Table 1 is based on the total weight of the meat and the acidulant solution.



8. The following is a summary of the results of the testing.



For the reasons as stated above, the Declaration was not sufficient to overcome the strong case of obviousness.
It is further noted that the invention is directed to the food safety of the cooked meat product. In response to applicant's argument that there is a reduced cooking yield loss, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
 In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck &Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hammond is not relied upon as a teaching of cheese manufacture. Hammond is relied upon as a teaching of similar properties of lactides and glucono-delta-lactones as acidogens (Col. 2 lines 39-47). Newkirk is relied upon as a teaching of a process for manufacturing a cooked meat product by combining an uncooked meat product with an organic acid and a latent acid, following by cooking the meat product (([0018], [0019], [0033], [0034], [0039]).

Further in response to Applicant's arguments against the references individually, it is noted that Ming et al is not relied upon as a teaching of a latent acid. Ming et al discloses antibacterial composition that “may be used in connection with any food product which is susceptible to bacterial growth or degradation" including meats, poultry, and seafood ([0055]). Ming et al further discloses that such antibacterial composition may include “individual acids or salts, or mixtures thereof” ([0052). Therefore, Ming et al discloses that either acids or their salts could be used in the antimicrobial composition used for meat preservation. More specifically, Ming et al discloses use of “acetic acid, sodium acetate, sodium diacetate, potassium acetate, lactic acid, sodium lactate, potassium lactate, propionic acid, propionates, including, but not limited to, sodium propionate and potassium propionate, citric acid or its salts such as sodium citrate or potassium citrate, or mixtures thereof’ ([0052]). Therefore, since Ming et al discloses that either acids or their salts could be used in the compositions used in meat applications, one of ordinary skill in the art would have been motivated to modify Newkirk, and to substitute organic acids with their salts respectively as suggested by Ming et al. One of ordinary skill in the art would have been 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERA STULII/Primary Examiner, Art Unit 1791